Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 5 comprising inter alia, “an exterior housing comprising a circumferential wall and a distal end wall, the distal end wall being integral with the circumferential wall and having an opening, the circumferential wall and the distal end wall defining an interior volume of the exterior housing, wherein the lens barrel of the camera assembly is positioned within the interior volume of the exterior housing with a distal end of the lens barrel extending into the opening, a gap formed between the opening and the lens barrel along a periphery of the lens barrel, a radial extent of the gap decreasing in a direction towards the interior volume of the exterior housing, and a proximal end of the gap terminating in the interior volume of the exterior housing; and a hardened adhesive positioned in the gap and adhering the lens barrel to the distal end wall of the exterior housing, wherein the distal end wall includes an interior surface configured for transferring light received from the at least one light source therethrough and a proximal portion extending proximally from the interior surface adjacent to the lens barrel,and wherein the gap extends further proximally than the interior surface between the proximal portion, extending proximally from the interior surface, and the lens barrel, wherein the proximal portion comprises a barrel-facing surface, and
wherein the adhesive adheres the barrel-facing surface and the periphery of the lens barrel.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 5 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1 and 2, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/13/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795